PER CURIAM:
On June 7, 1967, this court affirmed Per Curiam a judgment convicting appellant of bank robbery in violation of 18 *889U.S.C. § 2113(a) and (d) and of conspiring to rob a bank in violation of 18 U.S.C. § 371. United States v. Bujese, 378 F.2d 719 (2d Cir. 1967). Our decision was vacated by the Supreme Court, 392 U.S. 297, 88 S.Ct. 2064, 20 L.Ed.2d 1113 (6/10/68), and remanded for further consideration in light of Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968), referring to Roberts v. Russell, 392 U.S. 293, 88 S.Ct. 1921, 20 L.Ed.2d 1100 (also 6/10/68).
Upon reconsideration we reverse the judgment of conviction and grant a new trial.